DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.11,070,762. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in claims 1-23 of U.S. Patent No.11,070,762, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that claims 1-23 of U.S. Patent No.11,070,762, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-23 of U.S. Patent No.11,070,762, including the feature of processing circuitry disposed at the proximal end of the sheath and connected to the wired signal line to receive the unprocessed digital data signals from each of the first and second image sensors, the processing circuitry configured to perform processing operations on each of the unprocessed digital data signals to produce respective video signals for transmission to a host system and driving a display configured to display three-dimensional information, wherein the length of the sheath is greater than 30 millimeters as specified in the present claims 2. (See claim 1 of the U.S. Patent No. 11,070,762.
With regard to claim 3, the feature of wherein a bit rate of each of the unprocessed digital data signals is higher than about 1 gigabit per second as specified thereof is noted to be present in claim 2 of the U.S. Patent No. 11,070,762.
With regard to claim 4, the feature of wherein each of the first and second image sensors include at least about 2,000,000 pixels as specified thereof is noted to be present in claim 3 of the U.S. Patent No. 11,070,762.
With regard to claim 5, the feature of wherein the at least one unprocessed digital data signal comprises 10 bit pixel intensity values read out from the pixels of the respective first and second image sensors as specified thereof is noted to be present in claim 4 of the U.S. Patent No. 11,070,762.
With regard to claim 6, the feature of wherein each of the first and second image sensors is configured to produce an unprocessed digital data signal representing the captured images, wherein the wired signal line is configured to transmit the unprocessed digital data signals from each of the first and second image sensors along the sheath to a proximal end thereof, and wherein the processing circuitry is configured to receive the unprocessed digital data signals from each of the first and second image sensors and to perform processing operations on each of the unprocessed digital data signals to produce respective video signals for transmission to a host system and driving a display configured to display three-dimensional information as specified thereof is noted to be present in claim 1 of the U.S. Patent No. 11,070,762.
With regard to claim 7, the feature of wherein at least one unprocessed digital data signal includes a signal in accordance with a Mobile Industry Processor Interface (MIPI) Camera Serial Interface protocol as specified thereof is noted to be present in claim 6 of the U.S. Patent No. 11,070,762.
With regard to claim 8, the feature of wherein the length of the sheath is at least about 800 millimeters as specified thereof is noted to be present in claim 5 of the U.S. Patent No. 11,070,762.
With regard to claim 9, the feature of wherein the wired signal line comprises a plurality of individual conductors including: conductors for implementing at least one Mobile Industry Processor Interface (MIPI) data lane for each image sensor; conductors for transmitting a synchronization clock signal between the processing circuitry and the first and second image sensors; and at least two conductors for carrying image sensor control signals as specified thereof is noted to be present in claim 6 of the U.S. Patent No. 11,070,762.
With regard to claim 10, the feature of wherein the processing circuitry is configured to convert each of the unprocessed digital data signals into a serial digital interface (SDI) video signal for transmission to the host system as specified thereof is noted to be present in claim 12 of the U.S. Patent No. 11,070,762.
With regard to claim 11, the feature of wherein the processing circuitry is configured to convert each of the unprocessed digital data signals into a flat patent display (FPD) link video signal for transmission to the host system as specified thereof is noted to be present in claim 13 of the U.S. Patent No. 11,070,762.
With regard to claim 12, the feature of wherein the sheath comprises one of a rigid sheath or a flexible sheath as specified thereof is noted to be present in claim 14 of the U.S. Patent No. 11,070,762.
With regard to claim 13, the feature of wherein the sheath comprises a flexible articulating portion which, when actuated by the host system, facilitates movement of the distal end of the sheath within the body cavity of a patient to orient the image sensors for image capture as specified thereof is noted to be present in claim 15 of the U.S. Patent No. 11,070,762.
With regard to claim 14, the feature of a plurality of optical fibers extending through the sheath and terminating at the distal end, the plurality of optical fibers configured to channel light from a distally located light source for illuminating the object field as specified thereof is noted to be present in claim 16 of the U.S. Patent No. 11,070,762.
With regard to claim 15, the feature of wherein the first and second image sensors are mounted on a sensor circuit substrate sized to occupy a central portion of the bore of the sheath and wherein the plurality of optical fibers terminate at one or more regions between the sensor substrate and the sheath at the distal end of the sheath as specified thereof is noted to be present in claim 17 of the U.S. Patent No. 11,070,762.
With regard to claim 16, the feature of processing circuitry disposed at the proximal end of the sheath and connected to the wired signal line to receive the digital data signals from each of the first and second image sensors, the processing circuitry configured to perform processing operations on each of the digital data signals to produce respective video signals for transmission to a host system and driving a display configured to display three-dimensional information as specified thereof is noted to be present in claim 20 of the U.S. Patent No. 11,070,762.
With regard to claim 17, the feature of wherein the plurality of individual conductors of the wired signal line are connected at the proximal end to a strip of the sensor circuit substrate sized to pass through the bore of the sheath, the strip of the sensor circuit substrate including a multiple pin connector for connecting to a corresponding multiple pin connector on a circuit substrate associated with the processing circuitry as specified thereof is noted to be present in claim 21 of the U.S. Patent No. 11,070,762.
With regard to claim 18, the feature of further comprising a graphene sheet within the bore of the sheath, the graphene sheet being in thermal communication with the sensor circuit substrate and wrapped around at least a portion of a length of the wired signal line to channel heat away from the distal end of the sheath as specified thereof is noted to be present in claim 9 of the U.S. Patent No. 11,070,762.
With regard to claim 19, the feature of further comprising a heater disposed at the distal end of the sheath and configured to selectively heat the distal end of the sheath to maintain the distal end of the sheath at a temperature that prevents formation of condensation as specified thereof is noted to be present in claim 10 of the U.S. Patent No. 11,070,762.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP-3782532-B2 discloses a stereoscopic electronic endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        May 4, 2022.